

116 SCON 32 IS: Expressing the sense of Congress that attacks on cultural sites are war crimes.
U.S. Senate
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. CON. RES. 32IN THE SENATE OF THE UNITED STATESJanuary 7, 2020Mr. Markey (for himself, Ms. Warren, Mr. Leahy, Mr. Reed, Mr. Booker, Mr. Wyden, and Ms. Klobuchar) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONExpressing the sense of Congress that attacks on cultural sites are war crimes.
	
 Whereas attacking cultural sites is illegal under the Geneva Conventions and the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict; and
 Whereas, on January 6, 2020, Secretary of Defense Mark T. Esper expressed that the United States would not target Iranian cultural sites, as the United States follow[s] the laws of armed conflict: Now, therefore, be it
	
 That attacks on cultural sites are war crimes. 